Per Curiam:

This is an appeal from a judgment of the district court of Leavenworth county denying a writ of habeas corpus to release the petitioner from the penitentiary, where he is serving a term of life imprisonment pursuant to a judgment and sentence of the district court of Stafford county, for murder in the first degree, the details of which are chronicled at length in State v. Pyle, 143 Kan. 772, 57 P. 2d 93.
Upon full consideration, the appellant’s motion to appoint an attorney to represent him in this appeal is denied. '
Appellant’s motion to subpoena witnesses is denied, there being no issues of fact determinable by testimony of witnesses in an appealed case. Appellant’s motion to subpoena records is denied, there being no records specified, nor any showing that any such would have any pertinent bearing on any issue justiciable in this appeal.
This court has examined the files of the district court in this case, and holds that no basis for the granting of a writ of habeas corpus was presented in that court, and consequently this appeal is without merit and should be dismissed. It is so ordered.